DETAILED ACTION
This action is responsive to the amendments filed on 14 July 2021. The examiner acknowledges amendments to claims 1-11 and 13-20, and the cancellation of claim 12. Claims 1-11 and 13-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging device” in claims 2-7, 13, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretations of the claim limitations interpreted under 35 U.S.C. 112(f) are as follows:
Regarding claims 2-7, 13, and 20, “imaging device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant discloses imaging device is shown as a boom x-ray source or a handheld x-ray source (Applicant’s Specification, Paragraph [00120]) For the purposes of examination, a boom x-ray source or equivalents thereof are considered to read on the limitation. 35 U.S.C. 112(f) is no longer invoked for the “imaging device” in claims 6 and 7 since they recite sufficient structure to carry out the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 10-11, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US-20120283563-A1) in view of Smith (WO-2007095330-A2).
Regarding claim 1, Moore teaches a biopsy device (biopsy device 10, Moore Paragraph [0042], Fig 1, 2, 11) comprising a body (probe 100, Paragraph [0042], Fig 1, 2, 11), a needle extending distally from the body (needle 110, Paragraph [0042], Fig 1, 2, 11), and a tissue sample holder, the needle being in communication with the tissue sample holder, the tissue sample holder including a rotatable member defining a cassette mount (tissue sample holder (300) of the present example includes an interior housing (304), which reads on the cassette mount, and a pawl assembly (600) is provided for rotation of housing (304) (Paragraph [0070], Fig 10-12)), the cassette mount defining a cassette chamber and a vacuum chamber ((chamber 316 defines both the cassette chamber and vacuum chamber (Moore, Paragraph [0072], Fig 12)), wherein the chamber 316 is divided into two regions defining the two chambers and, at the 12 o’clock position, the vacuum chamber is below the cassette chamber (vacuum aperture 324 is positioned below sample aperture 322 (Moore, Fig 11, 12))). Moore also teaches a tissue processing cassette sized to be used in a pathology laboratory for purposes of dehydrating, embedding and sectioning, wherein the tissue processing cassette is configured for receipt within the cassette mount of the tissue sample holder for receipt of one or more tissue samples therein (Housing (304) is configured to receive a removable tray (306), which defines a plurality of tissue sample chambers (345), wherein each tissue sample chamber (345) is configured to receive at least one tissue sample, wherein 
However, Moore fails to teach that the rotatable member also defines a sensor mount proximate to the cassette mount, wherein an x-ray sensor is configured to be received within the sensor mount and adapted to receive an x-ray that has passed through one or more tissue samples received in the tissue processing cassette. Smith teaches a biopsy device with a calcification detector added along a sample delivery path between a biopsy needle and a collection chamber (Smith, Page 18, Lines 1-3, Fig 11), wherein the location along the path where the sensor is mounted is considered to be a sensor mount. Moreover, Smith teaches that the calcification detector can include an x-ray source and detector for imaging the samples passing through the delivery path (Page 18, Lines 7-9, Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biopsy device as taught by Moore to incorporate the x-ray source and detector of Smith so as to incorporate the x-ray sensor proximate the tissue sample cassettes in order to allow for rapid testing of samples as opposed to transporting them for later on, or alternatively to detect whether samples include calcifications and estimate an amount (Smith, Page 18, Lines 5-7).
However, the combination of Moore in view of Smith fails to explicitly disclose that the vacuum chamber is disposed between the cassette chamber and the sensor mount.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biopsy device of Moore in view of Smith so as to position the sensor mount below the vacuum chamber as this amounts to a rearrangement of parts (MPEP 2144.04(VI)(C)) as the combination as disclosed teaches the vacuum chamber, cassette chamber, and sensor mount, but fails to specifically disclose the arrangement of the part, however, the location of the sensor mount does not provide a patentable distinction being below the vacuum chamber as opposed 
Regarding claim 2, the combination of Moore in view of Smith teaches that the biopsy system of claim 1 further comprises an imaging device configured to communicate with the x-ray sensor (Smith, Page 18, Lines 7-9, Fig 11), wherein the imaging device reads on the 112(f) interpretation as any x-ray source is considered to be an equivalent to a boom-mounted or handheld x-ray source.
Regarding claim 4, the combination teaches that the biopsy system of claim 1 further comprises an imaging device configured to communicate with the x-ray sensor, the imaging device and the x-ray sensor being configured to cooperate to generate x-ray images of tissue samples received within the tissue processing cassette (Smith, Page 18, Lines 7-9, Fig 11).
Regarding claim 5, the combination teaches the biopsy system of claim 1, the sensor mount being positioned adjacent to the cassette mount (Smith, Page 18, Lines 2-3, Fig 11) as the path is considered to be adjacent the cassette mount.
Regarding claim 7, the combination teaches the biopsy system of claim 1 further comprises an imaging device configured to communicate with the x-ray sensor, the imaging device being a handheld x-ray source (the collection filter is integrated with the biopsy needle in a handheld device or in a needle stage, the x-ray tube and detector would be small-scaled (Smith, Page 19, Lines 8-9), wherein the small scale of the x-ray tube and detector attached to a handheld biopsy device reads on the imaging device being a handheld x-ray source).
Regarding claim 10, the combination teaches the biopsy system of claim 1, the cassette mount including a plurality of vacuum openings and a plurality of sample openings, each vacuum opening being associated with a corresponding sample opening (sample opening is aperture 322 and vacuum opening is aperture 324 (Moore, Paragraph [0072], Fig 10-12).

Regarding claim 14, the combination teaches the biopsy device of claim 1, the vacuum chamber being positioned below the cassette chamber (chamber 316 defines both the cassette chamber and vacuum chamber (Moore, Paragraph [0072], Fig 12)), wherein the chamber 316 is divided into two regions defining the two chambers and, at the 12 o’clock position, the vacuum chamber is below the cassette chamber (vacuum aperture 324 is positioned below sample aperture 322 (Moore, Fig 11, 12)).
However, the combination fails to teach that the vacuum chamber is also above the sensor mount.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biopsy device of Moore in view of Smith so as to position the sensor mount below the vacuum chamber as this amounts to a rearrangement of parts (MPEP 2144.04(VI)(C)) as the combination as disclosed teaches the vacuum chamber, cassette chamber, and sensor mount, but fails to specifically disclose the arrangement of the part, however, the location of the sensor mount does not provide a patentable distinction being below the vacuum chamber as opposed to a different location, and the applicant does not disclose the positioning as being critical (Applicant’s Specification, Paragraph [00110]).
Regarding claim 15, the combination teaches the biopsy device of claim 1, the vacuum chamber being positioned below the cassette chamber (Moore, Paragraph [0072], Fig 12) and above the sensor mount (as applied to claim 14), the vacuum chamber including a plurality of walls to direct vacuum into different tissue sample chambers defined by the tissue processing cassette (wherein the walls that 
However, the combination fails to teach that the vacuum chamber is also above the sensor mount.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biopsy device of Moore in view of Smith so as to position the sensor mount below the vacuum chamber as this amounts to a rearrangement of parts (MPEP 2144.04(VI)(C)) as the combination as disclosed teaches the vacuum chamber, cassette chamber, and sensor mount, but fails to specifically disclose the arrangement of the part, however, the location of the sensor mount does not provide a patentable distinction being below the vacuum chamber as opposed to a different location, and the applicant does not disclose the positioning as being critical (Applicant’s Specification, Paragraph [00110]).
Regarding claim 20, Moore teaches a method of taking an image of a biopsied tissue sample from a biopsy device, the biopsy device including a body, a needle, and a tissue sample holder (Moore, Paragraph [0042]). Moore further teaches the steps of inserting a tissue processing cassette into the tissue sample holder, the tissue processing cassette being sized to be used in a pathology laboratory for purposes of dehydrating, embedding and sectioning, the tissue processing cassette defining a plurality of tissue chambers (Paragraph [0070], Fig 10-12). Moore also teaches the step of rotating the tissue sample holder relative to the body to align a selected one tissue chamber of the plurality of tissue chambers with the needle ((Paragraph [0070], Fig 10-12); moreover, rotating the chamber to the 12 o’clock position aligns the chamber with the needle lumen (Paragraph [0072-73])). Additionally, Moore teaches the step of cutting a tissue sample using the needle and transporting the tissue sample to the tissue sample holder such that the tissue sample is disposed in the selected one tissue chamber of the 
However, Moore fails to teach the steps of inserting a sensor into the tissue sample holder such that the sensor is positioned proximate the tissue processing cassette and activating an imaging device positioned towards the sensor to thereby capture an x-ray image of the selected one tissue sample using the sensor. Smith teaches a biopsy device with a calcification detector added along a sample delivery path between a biopsy needle and a collection chamber (Smith, Page 18, Lines 1-3, Fig 11), wherein the location along the path where the sensor is mounted is considered to be a sensor mount. Moreover, Smith teaches that the calcification detector can include an x-ray source and detector for imaging the samples passing through the delivery path (Page 18, Lines 7-9, Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biopsy device as taught by Moore to incorporate the x-ray source and detector and the capturing of an x-ray image of Smith so as to incorporate the x-ray sensor into the tissue sample holder, proximate the tissue sample cassettes, in order to allow for rapid testing of samples as opposed to transporting them for later on, or alternatively to detect whether samples include calcifications and estimate an amount (Smith, Page 18, Lines 5-7).
Claims 3, 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Smith, as applied to claim 1 above, further in view of Yoshimura (DE-102004020668-A1, original document amended to translation).
Regarding claims 3 and 6, the combination of Moore in view of Smith teaches the biopsy system of claim 1 further comprising an imaging device configured to communicate with the x-ray sensor, but fails to teach that the imaging device is moveable relative to the tissue sample holder (claim 3) and that the imaging device is a boom-mounted x-ray source (claim 6). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biopsy device of Moore in view of Smith in order to incorporate the boom mounted imaging device of Yoshimura so as to create a physically stable configuration of the x-ray imaging device, which would still achieve the predictable result of imaging the tissue samples.
	Regarding claim 13, the combination as applied to claims 3 and 6 teaches that the biopsy device of claim 1 further comprises an imaging device configured to communicate with the x-ray sensor, the imaging device and the x-ray sensor being configured to cooperate to generate x-ray images of tissue samples received within the tissue processing cassette, the imaging device being further operable to generate x-ray images of a patient in cooperation with the x-ray sensor (Yoshimura, Page 7, Line 27)
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Smith, as applied to claim 1 above, further in view of Adair (EP-0813384-B1).
Regarding claim 8, the combination of Moore in view of Smith teaches the biopsy system of claim 1, wherein the x-ray sensor is attached to the x-ray sensor mount, but fails to teach the x-ray sensor being removeably attached to the mount by a flexible detent such that the x-ray sensor is selectively removable from the tissue sample holder. Adair teaches a detachable sensor that utilizes a ball detent on a handheld endoscope (Adair, Paragraph [0035]; Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biopsy device of Moore in view of Smith so as to incorporate the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Smith, as applied to claim 1 above, further in view of Reiter (EP-0995400-A1).
Regarding claim 9, the combination of Moore in view of Smith teaches the biopsy system of claim 1, but fails to explicitly disclose the sensor mount including a lower opening sized to accommodate a cable extending from the x-ray sensor. Reiter teaches that the leads of a sensor on a handheld device pass through a grommet (Reiter, Col 14, Lines 24-26; Col 7, Lines 37-38, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biopsy device of Moore in view of Smith in order to incorporate an opening sized to accommodate a cable extending from the sensor as an application of a known technique for allowing an opening for the cable of a sensor to improve the similar device of Moore in view of Smith to yield the predictable result of accommodating a cable extending from the sensor.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arcangelo (EP-1932482-A1) in view of Smith.
Regarding claim 16, Arcangelo teaches a tissue sample holder for use with a biopsy device (tissue storage assembly 2000 (Arcangelo, Paragraph [0038], Fig 7)), the tissue sample holder comprising a rotatable member defining a cassette mount (tissue storage assembly 2000 shown also includes at least one tissue holder 2200 disposed within a removable cover 2010, the holder 2200 being releasably carried on a rotatable member (Col 4, Lines 39-44; Col 5, Lines 3-5; Fig 7)). Arcangelo further teaches a tissue processing cassette sized to be used in a pathology laboratory for purposes of dehydrating, embedding and sectioning, the tissue processing cassette including a plurality of sample openings 
However, Arcangelo fails to teach that the rotatable member also defines a sensor mount proximate to the cassette mount, wherein an x-ray sensor is configured to be received within the sensor mount and adapted to receive an x-ray that has passed through one or more tissue samples received in the tissue processing cassette. Smith teaches a biopsy device with a calcification detector added along a sample delivery path between a biopsy needle and a collection chamber (Smith, Page 18, Lines 1-3, Fig 11), wherein the location along the path where the sensor is mounted is considered to be a sensor mount. Moreover, Smith teaches that the calcification detector can include an x-ray source and detector for imaging the samples passing through the delivery path (Page 18, Lines 7-9, Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample holder as taught by Arcangelo to incorporate the x-ray source and detector of Smith so as to incorporate the x-ray sensor proximate the tissue sample cassettes in order to allow for rapid testing of samples as opposed to transporting them for later on, or alternatively to detect whether samples include calcifications and estimate an amount (Smith, Page 18, Lines 5-7).
Regarding claim 17, the combination of Arcangelo in view of Smith teaches the tissue sample holder of claim 16, the cassette mount including plurality of sample openings and a raised portion in communication with one or more of the sample openings, the raised portion being configured to deflect 
Regarding claim 18, the combination teaches the tissue sample holder of claim 16, the cassette mount including plurality of sample openings, a plurality of vacuum passages, and a raised portion in communication with one or more of the sample openings (Col 8, Lines 12-17), the raised portion being configured to deflect tissue samples into the tissue processing cassette under vacuum supplied by one or more of the vacuum passages corresponding to the one or more sample openings in communication with the raised portion (Arcangelo, Col 13, Lines 27-32).
Regarding claim 19, the combination teaches the tissue sample holder of claim 16, the cassette mount including plurality of sample openings, a plurality of vacuum passages, each sample opening being associated with a corresponding vacuum passage (Arcangelo, Col 12, Lines 19-22, 49-54), the rotatable member being rotatable relative to the biopsy device to index each sample opening and each corresponding vacuum passage with the biopsy device (Col 7, Lines 6-10).
Response to Arguments
Applicant's arguments filed 14 July 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the claim interpretation under 35 U.S.C. 112(f) set forth in the previous office action are not considered persuasive. The use of the term “device” as a part of the 112(f) interpreted “imaging device” as seen in claims 2-7, 13, and 20 is considered a non-structural term, wherein “imaging device” is used in such a way that its use with functional language without reciting sufficient structure, material or acts would not allow one of ordinary skill in the art to entirely perform the recited function, without such an interpretation under 35 U.S.C. 112(f) (except in the case of claims 6 and 7, as seen in the claim interpretation section above). From MPEP 2181 I. A. 'The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," 
Applicant's arguments with regards to the 35 U.S.C. 103 rejections set forth in the previous office action fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding the amended claim 1 remarks, as disclosed on page 16 of Applicant’s remarks, the combination of Moore in view of Smith teaches the limitation of “the cassette mount defining a cassette chamber and a vacuum chamber, the vacuum chamber being disposed between the cassette chamber and the sensor mount” as this amounts to mere rearrangement of parts (MPEP 2144.04(VI)(C)) as the combination as disclosed teaches the vacuum chamber, cassette chamber, and sensor mount, but fails to specifically disclose the arrangement of the part; however, the location of the sensor mount does not provide a patentable distinction being below the vacuum chamber as opposed to a different location, and the applicant does not disclose the positioning as being critical (Applicant’s Specification, Paragraph [00110]).
Regarding the amended claim 16 remarks, as disclosed on page 16 of Applicant’s remarks, the combination of Arcangelo in view of Smith teaches the limitation of “the tissue processing cassette being configured for receipt within the cassette mount for receipt of one or more tissue samples therein with the plurality of sample openings disposed along the common axis while in the cassette mount” (Figure 7 of Arcangelo depicts the sample openings (2200A-C) being along a common axis, wherein the sample openings extend around circumferentially about an axis, which is considered to read on being along a common axis).
Regarding the amended claim 20 remarks, as disclosed on page 16 of Applicant’s remarks, the combination of Moore in view of Smith teaches the limitation of “inserting a sensor into the tissue .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                         
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791